                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                         NO. 5:20-CV-201-FL


 RACHEL JENNINGS,                                 )
                                                  )
                        Plaintiff,                )
                                                  )
       v.                                         )                     ORDER
                                                  )
 MICHAEL PATRICK PRESLAR,                         )
                                                  )
                        Defendant.                )



       This matter is before the court on defendant’s motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6) (DE 8), and plaintiff’s motion to stay this action (DE 12). The issues raised

have been briefed fully and, in this posture, are ripe for ruling. For the following reasons, plaintiff’s

motion to stay is granted, and defendant’s motion to dismiss is denied without prejudice to renewal,

if appropriate.

                                     STATEMENT OF THE CASE

       Plaintiff commenced this action May 15, 2020, asserting a battery claim against defendant,

based upon allegations of rape and sexual assault dating back to the 1990s. Plaintiff alleges that her

claim is timely under North Carolina Session Law 2019-245, § 4.2(b) (“S.L. 2019-245”), which

revives for a two-year period civil actions for child sexual abuse that are otherwise time-barred. See

N.C. Sess. Law 2019-245, § 4.2(b). Proceeding on the basis of diversity jurisdiction, plaintiff seeks

compensatory and punitive damages, as well as costs and attorneys’ fees.

       On July 20, 2020, defendant filed the instant motion to dismiss, arguing that S.L. 2019-245

violates the North Carolina Constitution. Plaintiff responded in opposition to defendant’s motion on




            Case 5:20-cv-00201-FL Document 25 Filed 01/15/21 Page 1 of 6
August 28, 2020, and defendant replied in support on September 11, 2020. In the meantime, on

August 10, 2020, plaintiff filed the instant motion to stay pending decision by North Carolina state

courts as to the constitutionality of S.L. 2019-245. In support, plaintiff references order entered in

Joseph Cryan et al. v. Nat’l Council of Young Men’s Christian Ass’n of the United States of America

et al., 17-CVS-7610 (N.C. Super. Ct. July 21, 2020), certifying a constitutional challenge of S.L.

2019-245 to a three-judge panel of Wake County Superior Court. On August 31, 2020, defendant

responded in opposition to plaintiff’s motion to stay, to which plaintiff September 14, 2020.

       On October 21, 2020, the State of North Carolina (“the State”), by and through its Attorney

General, moved to intervene in the instant action pursuant to 28 U.S.C. § 2403(b) and Federal Rules

of Civil Procedure 5.1 and 24. Following the court’s allowance of that motion, the State filed response

brief, recommending a stay of this action and defending the constitutionality of S.L. 2019-245, which

defendant opposes.

                                     STATEMENT OF FACTS

       The facts alleged in plaintiff’s complaint may be summarized as follows. In the 1990s,

plaintiff’s mother was friends with defendant’s wife, and as a result, plaintiff frequently provided care

for defendant’s children. (Compl. (DE 1) ¶¶ 4, 5). In December 1997, when plaintiff was 14 years

old and defendant was 28, defendant allegedly dared plaintiff to “perform oral sex” on him in the

bathroom, which plaintiff did. (Id. ¶ 6).

       Then, on Valentine’s Day in 1998, plaintiff again babysat for defendant and his wife

(collectively “the Preslars”). (Id. ¶ 7). When the Preslars returned home late that night, they allegedly

appeared intoxicated, so plaintiff agreed to spend the night at their house. (Id.). After defendant’s

wife went to bed with the children upstairs, defendant allegedly forcibly raped plaintiff, who was 15

years old at the time. (Id. ¶ 8). In 1999, plaintiff reported the alleged rape to a pastor and mental



                                                   2

            Case 5:20-cv-00201-FL Document 25 Filed 01/15/21 Page 2 of 6
health professionals, who contacted law enforcement. (Id. ¶ 9). However, because of plaintiff’s love

for the Preslar’s children, she decided, at the age of 17, not to press charges. (Id.).

          Some 11 years later, on January 31, 2020, plaintiff discovered through an internet search that

defendant was coaching a junior varsity girls soccer team at a high school in Wake County, North

Carolina. (Id. ¶ 12). Because plaintiff wanted to protect the children on the soccer team as well as

their families, she contacted defendant’s wife to inquire whether defendant intended to continue

coaching the team. (Id. ¶ 13). In response, the Preslars allegedly attempted to silence her by

threatening in a letter to sue plaintiff. (Id. ¶ 14).

                                        COURT’S DISCUSSION

          Plaintiff seeks a stay of this matter, arguing that defendant’s purported ground for dismissal,

that S.L. 2019-245 in unconstitutional under the North Carolina Constitution, is being litigated

currently in North Carolina state courts. The State joins plaintiff’s request for a stay, noting two

pending state court cases addressing the constitutionality of S.L. 2019-245, and anticipating more to

follow.

          “[T]he power to stay proceedings is incidental to the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). “The grant or denial of a request

to stay proceedings calls for an exercise of the district court’s judgment ‘to balance the various factors

relevant to the expeditious and comprehensive disposition of the causes of action on the court’s

docket.’” Maryland v. Universal Elections, Inc., 729 F.3d 370, 375 (4th Cir. 2013) (quoting United

States v. Ga. Pac. Corp., 562 F.2d 294, 296 (4th Cir. 1977)). “The party seeking a stay must justify

it by clear and convincing circumstances outweighing potential harm to the party against whom it is

operative.” Williford v. Armstrong World Indus., Inc., 715 F.2d 124, 127 (4th Cir. 1983).



                                                        3

              Case 5:20-cv-00201-FL Document 25 Filed 01/15/21 Page 3 of 6
       In determining whether to stay proceedings, courts consider the following factors: (1) the

interests of judicial economy; (2) the hardship and equity to the moving party in the absence of a stay;

(3) the potential prejudice to the non-moving party in the event of a stay; and (4) the length of the

stay. See e.g., N. Carolina State Conf. of NAACP v. Cooper, 397 F. Supp. 3d 786, 797 (M.D.N.C.

2019); Stone v. Trump, 402 F. Supp. 3d 153, 160 (D. Md. 2019); White v. Ally Fin. Inc., 969 F. Supp.

2d 451, 462 (S.D.W.Va. 2013).

       Here, the foregoing factors weigh in favor of a stay. First, a stay would promote the interests

of judicial economy, since the issue raised by defendant’s motion to dismiss is being litigated in at

least the two following cases: Joseph Cryan, et al., v. Nat’l Council of Young Men’s Christian Ass’n

of the U.S., No. 17-CVS-7610 (N.C. Super. Ct.), on appeal No. 20-696 (N.C. Ct. App.) and John Doe

1K v. Roman Catholic Diocese of Charlotte, No. 20-CVS-5841 (N.C. Super. Ct.). North Carolina

law requires facial challenges to acts of the North Carolina General Assembly, such as S.L. 2019-

245, to be “heard and determined by a three-judge panel of the Superior Court of Wake County.”

N.C. Gen. Stat. § 1-267.1. According to the State, the constitutional challenge raised in Cryan has

been certified to a three-judge panel for decision, with the certification decision on appeal. (State

Brief (DE 23) at 22). Moreover, in John Doe 1K, the court heard arguments on panel certification in

September 2020, and while it had not issued an order at the time the State filed its brief, the court

declined to hear the motion to dismiss after hearing arguments on certification. (Id.). Staying this

action, pending decision in Cryan and John Doe 1K, will promote judicial efficiency by allowing the

parties to litigate this matter with certainty as to the constitutionality of S.L. 2019-245.

       Next, plaintiff would experience significant hardship in absence of a stay. In particular, if this

court’s ruling differed from the ultimate decision by the North Carolina Supreme Court, plaintiff

“could have her claim dismissed by this Court through a final judgment only to later see an opinion



                                                    4

             Case 5:20-cv-00201-FL Document 25 Filed 01/15/21 Page 4 of 6
of the North Carolina Supreme Court rendering that dismissal a misapplication of state law.” (State

Brief (DE 23) at 25). Alternatively, if this court found S.L. 2019-245 to be constitutional, plaintiff

and defendant could expend unnecessary time and expense conducting discovery and litigating a

matter ultimately rendered moot if North Carolina Supreme Court decides the law is unconstitutional.

         Turning to the prejudice to the non-moving party, defendant argues he would experience great

prejudice in the event of a stay, relying upon Kadel v. Folwell, No. 19-CV-272, 2020 WL 1169271

(M.D.N.C. Mar. 11. 2020)). While defendant would experience prejudice in the form of delayed

resolution of this case, such prejudice is relatively minor compared to the potential prejudice to the

non-moving party in Kadel, who would “continue to be denied healthcare coverage for medically

necessary procedures” if that case was stayed. Kadel, 2020 WL 1169271, at *19. Next, defendant

argues that a stay would impair his “vested right in a statute of limitations defense,” relying

upon Colony Hill Condo. I Ass’n v. Colony Co., 70 N.C. App. 390 (1984). As an initial matter, this

claim of prejudice is embedded within the merits of the ultimate constitutionality determination.

Moreover, the United States Court of Appeals for the Fourth Circuit has cast doubt on the continued

vitality of Colony Hill, a case that is over 30 years old, “because it does not recognize the recent

changes in this area of the law triggered by the Supreme Court’s decisions in Turner

Elkhorn and Pension Benefit.” Shadburne-Vinton v. Dalkon Shield Claimants Tr., 60 F.3d 1071,

1077 (4th Cir. 1995).1

         Finally, while the length of the stay is difficult to project, as it could take any number of

months for state courts to reach a decision as to the constitutionality of S.L. 2019-245, the court finds

that the benefits of a stay outweigh any harm in delay. Moreover, by requiring the parties to file status


1
          The Fourth Circuit’s opinion in Shadburne-Vinton further highlights the complexity of the constitutional issue.
See Shadburne-Vinton, 60 F.3d at 1074-76 (finding “that in analyzing the constitutionality of retroactive legislation,
statutes of repose are now treated the same as statutes of limitation,” and that “the analysis used by the [Supreme] Court
in Danzer, Chase, and Campbell is outdated and no longer valid”).

                                                            5

              Case 5:20-cv-00201-FL Document 25 Filed 01/15/21 Page 5 of 6
reports, the court can monitor the progress of state court litigation and consider the continued utility

of the stay.

        In sum, after balancing the relevant factors, the court exercises its discretion to stay this matter,

pending decision by North Carolina state courts as to the constitutionality of S.L. 2019-245.2

Defendant’s motion to dismiss is denied without prejudice to renewal upon lifting of the stay, if

appropriate.

                                                 CONCLUSION

        Based on the foregoing, plaintiff’s motion to stay (DE 12) is GRANTED, and defendant’s

motion to dismiss (DE 8) is DENIED WITHOUT PREJUDICE. This matter is STAYED pending

decision by North Carolina courts as to the constitutionality of S.L. 2019-245. The court DIRECTS

the parties, including the State, to file jointly a report indicating the status of the state court litigation,

every 180 days, or upon conclusion of the state court litigation, whichever is sooner.

        SO ORDERED, this the 15th day of January, 2021.




                                                                       _____________________________
                                                                       LOUISE W. FLANAGAN
                                                                       United States District Judge




2
        Having imposed a discretionary stay, the court declines to address the parties’ arguments regarding abstention.

                                                          6

               Case 5:20-cv-00201-FL Document 25 Filed 01/15/21 Page 6 of 6
